internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-122624-98 date date re legend settlor settlor child trust trust trust consolidated trust foundation state date date date dear this is in response to your letter of date and prior correspondence submitted by your authorized representative in which you request several rulings on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code on date settlor created trust an irrevocable inter_vivos_trust for the benefit of child under the terms of trust the trustees are to pay the net_income of trust to child for life the trustees are also authorized to pay over to child such part or all of the trust principal as the trustees deem advisable at child’s death the trust plr-122624-98 terminates and the principal is to be distributed to child’s issue per stirpes if there are no issue of child then living the principal is to be distributed to settlor 1's issue per stirpes if there are no living issue of settlor then the proceeds are to be distributed to foundation if any child or grandchild of settlor living on the date of the creation of the trust date becomes entitled to any part of the principal upon trust’s termination then the trustee in his sole discretion may add the principal to the trusts settlor created concurrently for such child or grandchild instead of distributing such principal outright these concurrent trusts created for grandchildren contained similar provisions settlor died on date trust a testamentary_trust was created under article third paragraph sec_5 a and of settlor’s will a separate share was set_aside for the benefit of child to be held as a separate trust child is to receive the net_income for life upon child’s death the net assets of the trust are to be divided into separate shares for his issue per stirpes under the trust terms if the beneficiary was not living at settlor 1's death that beneficiary’s share is to be paid outright if the beneficiary was living at settlor’s death then the beneficiary is to receive income_for_life and on the beneficiary’s death the corpus is to be divided into equal shares for each surviving issue of the beneficiary if the surviving issue was not living on the death of settlor the share is to be paid to that issue outright however if the issue was living at the death of settlor the share is to be held in further trust for the issue the issue is to receive income_for_life and at death the corpus is to pass to the beneficiary’s surviving issue per stirpes however if any male issue of child has predeceased him leaving a widow then surviving the trustees are directed to hold that share in trust for the benefit of the widow if no issue of child shall survive child but child leaves a widow the trustees are to hold the child’s entire share in trust for child’s widow if child dies leaving no issue or widow surviving but a widow or widows of one or more deceased male issue of child shall be surviving the trustees are to divide child’s share into separate and equal shares for each surviving widow or all for the survivor if the widow of only one deceased male issue shall be surviving a widow receives the income_for_life at her death the net assets pass to settlor 1's issue per stirpes provided that if any such issue is then a life_beneficiary of a_trust created under the will that issue’s share is to be added to the principal of that trust with respect to all trusts created under article third trustee has the absolute discretion to pay to or apply to the use of the life_beneficiary any or all of the trust principal if there are no issue surviving then the net assets are to be paid to foundation settlor the wife of settlor established trust an irrevocable inter_vivos_trust for the benefit of child on date child is to receive income_for_life at child’s death trust is to be divided into separate trusts for the surviving issue of child per stirpes the issue for which the trust is established designated the primary beneficiary is to receive trust income_for_life on the death of the primary beneficiary the corpus is to be divided into equal shares per stirpes for the benefit of the primary beneficiary’s issue designated the secondary beneficiaries for life on the death of the secondary plr-122624-98 beneficiary the principal is to be distributed to the issue of the secondary beneficiary per stirpes if there is in existence under any trust agreement executed by settlor a_trust for the benefit of any issue of the secondary beneficiary who becomes entitled to receive trust corpus then the corpus is to be distributed to that trust rather than being paid outright to the beneficiary each trust created under the terms of trust agreement must terminate in all event sec_21 years after the death of the last survivor of the individual beneficiaries living at the date of the agreement on termination the trust property is to be distributed to the then current life_beneficiary if child or a primary beneficiary or a secondary beneficiary has no surviving issue trust is to be divided into equal trust shares for the surviving issue of settlor if there are no surviving issue of settlor then the net assets are to be distributed to foundation the trustee has the absolute discretion to pay to or apply to the use of the life_beneficiary such amounts or corpus as the trustee deems advisable it is represented that no issue of settlor and settlor were born between date and date all three trusts are administered under the laws of state under state law a trustee who is a beneficiary of a_trust cannot exercise the trustee’s discretionary power to distribute to himself or herself the trustees of trust sec_1 and propose to merge the trusts into consolidated trust consolidated trust will be governed by the laws of state and will contain substantially_similar provisions to trust trust and trust specifically a fraction of the consolidated trust will be set_aside to fund the contingent widow’s interest provided under trust in addition a separate share determined under a specified formula shall be set_aside and distributed outright at the death of child to the beneficiaries of trust and who were not living on date the trustees also propose to authorize the trustees to designate successor trustees under the proposal no more than three trustees may serve at any one time at least one trustee must not be a descendant of settlor no trustee who is a beneficiary of consolidated trust may participate in any determination by the trustees as to payment of principal to himself as a beneficiary consolidated trust will terminate years after the death of the last survivor of such individual beneficiaries living on date the date trust was established in all other respects the terms of consolidated trust will be identical to the terms of trust sec_1 and it is represented that consolidated trust will be administered under the laws of state you represent that the trust sec_1 and were created before date and that there have been no actual or constructive additions to the trusts after plr-122624-98 that date you have requested the following rulings trust sec_1 and are exempt from the gst tax imposed by sec_2601 because the trusts were irrevocable on or before date the proposed consolidation of trust sec_1 and into consolidated trust will not subject trust or or consolidated trust or any distributions from trust or or from the consolidated trust to the gst tax following the proposed consolidation of trust and into consolidated trust consolidated trust will be exempt from the gst tax the consolidation of trust and into consolidated trust will not constitute an actual or constructive_addition to any of the trusts sec_2601 imposes a tax on every generation-skipping_transfer under b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition actual or constructive is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse describes constructive additions to trusts in certain situations involving powers of appointment and relief from liability a modification of a generation-skipping_trust that is otherwise exempt from gst tax under b of the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust plr-122624-98 in this case trust sec_1 and were created and irrevocable before date also it is represented that no additions actual or constructive have been made to the trusts since date consequently trust sec_1 and are currently exempt from gst tax as proposed the substantive and dispositive provisions of consolidated trust will be identical to those in trust sec_1 and in addition you represent that consolidated trust will be administered in accordance with the laws of state accordingly we conclude that the proposed merger of trust and into consolidated trust will not change the quality value or timing of any power beneficial_interest right or expectancy originally provided for under the terms of trust sec_1 and the power to name a successor trustee is administrative in nature and does not effect the quality value or timing of any beneficial_interest originally provided for under the terms of trust sec_1 and we conclude that the proposed transaction will not result in an actual or constructive_addition and will not cause trust sec_1 and or the new consolidated trust to be subject_to the provisions of chapter in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch
